



OCCIDENTAL PETROLEUM CORPORATION SAVINGS PLAN
(As Amended and Restated Effective January 1, 2018)
First Amendment
WHEREAS, Occidental Petroleum Corporation (the “Company”) has previously adopted
and maintains the Occidental Petroleum Corporation Savings Plan, as amended and
restated effective as of January 1, 2018 (the “Plan”), for the benefit of its
eligible employees and eligible employees of its affiliates that have adopted
the Plan; and
WHEREAS, the Occidental Petroleum Corporation Pension and Retirement Plan
Administrative Committee (the “Committee”) has the right under Section 13.1 of
the Plan to amend the Plan at any time and from time to time on behalf of the
Company; and
WHEREAS, the Committee desires to amend the Plan to clarify that certain
Anadarko Petroleum Corporation employees who are “Third Country Nationals” are
excluded from participation in the Plan.
NOW, THEREFORE, the Committee hereby amends the definition of “Eligible
Employee” in Section 2.1(z) of the Plan to add a new subsection (5), effective
as of August 8, 2019, to read as follows:
“(5)
Any Employee of Anadarko Petroleum Corporation who is not a citizen or legal
resident of the United States and is not regularly employed at a worksite of
Employer within the United States shall not be eligible to participate in the
Plan.”



[Signature Page Follows]




Active 41294043.5    1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer, effective as of the date set forth herein.


OCCIDENTAL PETROLEUM CORPORATION
By: /s/ Darin S. Moss    
Name: Darin S. Moss    
Title: VP – Human Resources    




Active 41294043.5    2